Citation Nr: 1542381	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disorder (GERD).

2. Entitlement to service connection for a gastrointestinal disability, to include gastritis, irritable bowel syndrome, an ulcer, and Crohn's disease, to include as secondary to service-connected GERD, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran's claim of service connection for gastritis, irritable bowel syndrome, and ulcer has been adjudicated solely as to those conditions.  As the Veteran seeks service connection for a gastrointestinal disability, however diagnosed, and in light of the multiple symptoms enumerated in the evidence of record, and as the August 2007 VA examination report indicates a possible relationship between the Veteran's service-connected posttraumatic stress disorder (PTSD) and his gastrointestinal complaints, the matter is being addressed as characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).  

This matter was remanded by the Board in March 2012 for further development.  

The Veteran also perfected an appeal as to the issue of entitlement a total disability rating based on individual unemployability (TDIU).  On remand, in a December 2014 rating decision, the RO granted entitlement to a TDIU effective October 2, 2008, the day after the evidence shows the Veteran last worked.  See July 2009 VA Form 21-4192 (from Argonaut Constructors).  The Veteran has not expressed disagreement with this action.  Accordingly, the Board finds the issue of entitlement to TDIU is no longer before the Board.  See, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include VA treatment records from the San Francisco VA Medical Center (VAMC) dated August 2006 to December 2009, and from the Martinez VAMC dated March 2009 to October 2010.  The Veterans Benefits Management System (VBMS) contains the December 2014 rating decision, and a June 2015 appellate brief addressing only the claim for a higher evaluation for gastroesophageal reflux disorder (GERD).  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased Disability Rating

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.

The evidentiary record indicates there are outstanding private treatment records pertinent to the Veteran's claim.  In multiple statements, the Veteran generally discusses doctors' opinions regarding both his stomach and gastrointestinal complaints.  See, e.g., December 2007 notice of disagreement ("alternative doctors"); May 2007 Veteran statement; April 2007 Veteran statement; February 2007 Veteran statement.  Upon VA examination in April 2008, the Veteran reported that he was told by his most recent physician in Willits that he has irritable bowel syndrome, and that he has been seen by doctors for that problem.  The April 2008 VA examiner stated the Veteran was scheduled for an endoscopy with his private physician in the near future.  On remand, the AOJ should ask the Veteran to identify all private medical providers with whom he has sought treatment for his stomach and/or gastrointestinal disabilities, and then undertake appropriate development to obtain all identified outstanding private treatment records.

Treatment records from the Baechtel Creek Medical Center dated October 2004 to January 2007 are associated with the evidentiary record.  In a January 2007 record, Dr. A.M. noted the Veteran's complaints of chronic abdominal pain, blood in his stool, and symptoms of heartburn and gastritis.  Dr. A.M. ordered a full work up due to the consistency of the Veteran's symptoms, and stated he would then refer the Veteran to a Dr. H. to see if a colonoscopy or other work up was needed.  A May 2007 San Francisco VAMC primary care note states that treatment records from Dr. M. dated 2004 to April 2007 were received and reviewed.  On remand, the AOJ should undertake appropriate development to obtain all outstanding treatment records from the Baechtel Creek Medical Center, Dr. A.M., and Dr. H.  

Further, in an October 2008 San Francisco VAMC primary care note, the Veteran reported that he was seen in the Mercy San Juan Hospital emergency room in Sacramento for abdominal pain.  See also January 2009 notice of disagreement (Veteran reports having been in the hospital for serious viral infections in his stomach).  In an October 2008 addendum, it was noted that some of the Veteran's records from the Mercy San Juan Medical Center would be scanned as an attachment to the Veteran's VA treatment records; however, these scanned attachments are not associated with the evidentiary record.  On remand, the AOJ should undertake appropriate development to obtain the Veteran's medical records from the Mercy San Juan Hospital.

The evidentiary record also indicates there are outstanding VA treatment records.  VA treatment records from the San Francisco VAMC dated August 2006 to December 2009, and from the Martinez VAMC dated March 2009 to October 2010, are associated with the evidentiary record.  Upon VA examination in August 2007, the VA examiner stated he reviewed the Veteran's claims file along with other additional records available in the Computerized Patient Record System (CPRS), including the examination of the Veteran he performed in October 2004.  See also January 2005 rating decision (listing an October 19, 2004 VA general medical examination as evidence).  The August 2007 VA examiner stated that his examination was limited to the Veteran's GERD, but that if the Veteran wanted he could apply for service connection for "other conditions manifested by possible inflammatory or irritable bowel syndrome.  This would be consistent with my previous evaluation back in 2004."  However, the October 2004 examination report is not currently associated with the evidentiary record.  Further, the evidentiary record indicates the Veteran moved to another part of California in June 2014.  On remand, the AOJ should obtain all outstanding VA treatment records, to include from the San Francisco Healthcare System (HCS), the Northern California HCS (which includes the Martinez VAMC), and the Central California HCS.

In the March 2012 remand, the Board instructed the AOJ to afford the Veteran a new VA examination.  A VA examination was scheduled for June 2014 at the Martinez VAMC, but was cancelled by the Veteran because he had moved.  The VA examination was rescheduled for July 2014 at the Fresno VAMC; however, the Veteran failed to report for his scheduled VA examination.  As a remand is required for other development actions, the AOJ should again afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected GERD.  

Service Connection

In the November 2007 rating decision, the RO granted a 10 percent disability rating for GERD, and denied entitlement to service connection for gastritis, irritable bowel syndrome, and ulcer, as secondary to the service-connected GERD.  In his December 2007 notice of disagreement, the Veteran expressed disagreement with the 10 percent disability rating assigned for his service-connected GERD, and also requested an increase in his "compensation for acid reflux, irritable bowel syndrome, gastritis, and possible [Crohn's] disease."  The Board finds the Veteran did express disagreement with the denial of service connection for a gastrointestinal disability.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement with this issue.  

Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private medical providers with whom he has sought treatment related to his GERD, stomach, and/or gastrointestinal complaints.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records, to include from Baechtel Creek Medical Center, Dr. A.M., Dr. H., Mercy San Juan Hospital, and any private primary care providers, to include in Willits, California.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include from the Northern California HCS (including the Martinez VAMC) dated prior to March 2009, and dated from October 2010 to the present; from the San Francisco HCS dated prior to August 2006, to include the October 19, 2004 VA general medical examination report, and dated from December 2009 to the present; and any treatment records from the Central California HCS.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of his service-connected GERD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should conduct an interview of the Veteran, as well as any tests and studies deemed necessary.  All subjectively reported symptoms and functional impairment should be reported.  

The examiner should specifically address all of the Veteran's reported symptoms.  See, e.g., April 2010 VA psychological examination report; September 2009 substantive appeal; March 2009 Chico CBOC primary care outpatient note; January 2009 notice of disagreement; October 2008 Veteran statement; April 2008 VA examination report; January 2008 Ukiah Clinic primary care note; January 2008 Ukiah Clinic walk-in triage note; December 2007 notice of disagreement; August 2007 VA examination report; May 2007 Veteran statement; April 2007 Ukiah Clinic primary care nursing note; April 2007 Veteran statement; February 2007 Veteran statement; January 2007 Baechtel Creek Medical Clinic note.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement service connection for a gastrointestinal disability, to include gastritis, irritable bowel syndrome, an ulcer, and Crohn's disease, to include as secondary to service-connected GERD, to include as secondary to service-connected PTSD.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

5. After the above development has been completed, readjudicate the claim of entitlement to a disability rating in excess of 10 percent for GERD.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

